Title: To James Madison from Edmond Kelly, [ca. 17] July 1821
From: Kelly, Edmond
To: Madison, James


                
                    Sir
                    Columbia Ten [ca. 17] July 1821
                
                A dull or stupid attack prevents me from continuing my remarks on the urgent necessity & great advantage of restoring the roman Catholic Religion to its original apostolic purity which appears to me not less needed by Spain than by Ireland—the only thing that would lead to unanimity & rationality, & guarantee & secure the Internal repose & welfare of their Countries. I consider Bigotry as the sole cause of that discord & animosity that convulses Spain and divides the people of Ireland. I consider the Divisions in Ireland as prolonging the disqualifications they Complain of, but which a cordial unanimity of the people would remove & I am perswaded that such unanimity would Induce the Irish nation to Cooperate with the british in procuring that most Important of all other laws—parliamentary reform—that such Cooperation of the people of both Countries would abolish all nomination & concede or restore to the people the right of Election which however it might reduce the power of the oligarchs & the domineering arrogance of their Leader the Duke of York & of the King would be an Incalculable benefit to the nation as it would so reduce exorbitant taxes as to proportion the national Expences to the Expenditure really necessary & the ability of the poor to defray its quota in which case it is presumeable a sense of public distress would Induce the King & the Royal family to relinquish two thirds of the Income they now squander to relieve public distress & thus at once remove the necessity for exorbitant oppressive taxation

which deprives the poorer classes not only of the Comforts but of the necessaries of life & Converts them into paupers—such a Retrenchment would regenerate both Countries.
                In saying so I wish not to be misunderstood as Canvassing for any share of that popularity which properly belongs to the old and tried friends and Leaders of the people. They have earned it by their Exertions & their sufferings. If I did I would deserve the Chastisment which Sir Francis Burdetts Letter to the friends of parliamentary Reform Inflicts but which I cannot presume was dictated by any such suspicion or sceptical apprehensions on that head. I have heretofore Considered him as one of the most Virtuous of the british patriots & if either Irritation or Injury causes an alteration in his conduct his mind will not be more at ease nor his exertions promote the public Interest so well as by preserving his former moderation. If any one has mistaken the Simpathy of men of honour & patriotism towards me caused by the persecutions of the royal family & oligarchs that is if such Simpathy has Shielded or saved me my conduct was but a helpless attempt at Cooperation to defend myself & not a Canvass for popularity. At all events it verifies the truth of Lord Mansfields assertion (if I gained any) that popularity gained without Merit is lost without a crime—in truth I am Indebted to patriotic men & honourable men too not only for existence but for what I have or Ought to have—it has shielded & saved me from the effects of royal & oligarchic hatred & Villiany—& conscious of these obligations I feel an Interest in reducing & limitting their oppressive power but not by transferring more of it to the people than the british Constitution Originally Intended so as to preserve the Constitutional Equilibrium and untill that is effected I believe the people of both Countries will be discontented & unhappy—after this & a further Explanation of my sentiments I hope no one will consider me a Demagogue that reads it—that part of Sir F Burdetts Letter which Identifies me with the Ass who Knew his Masters Crib is untrue as Applied to me. I had no Master & paid the man he aludes to for what Corn I bought from him. I found him an Obliging Neighbour & friendly man untill Royal Influence & artifice & an Infamous prescription Converted him into an Othello—his dread of dishonour tho groundless afterwards Influenced his conduct or rather made him subservient to british Intrigue & probably he has sayed what he Ought not to say but my Conduct here & since I came to Manhood & sense defies Scrutiny. I am so harassed & so accustomed to such Conspiracies against Character that I of late treat them with Indifference. I find the most Iliterate men in society are now aware that abuse and aspersion do not Justify nor Create in the King the Duke of York or Moll any Title to my property which I would sooner Scatter to the winds if my wishes could do so rather than any of them shd have it—however I can no more Controul their attacks & Conspiracies than I can the power &

Influence of the Crown or Sir Francis Burdetts pen—or passions but I hope I can safely say that my Conduct will be what it has been firm & Consistent & that it shall neither Veer for Despot or Dictator however patriotic. In truth I preferr the Esteem of Learned Virtuous and patriotic men to the shouts & Applauses of a Capricious Iliterate multitude.
                I am aware that the Insidious suggestions of british Govt. Agents have rendered me suspected—that is that I am in principle a Monarchist if the b King & Oligarchs had not persecuted me. I can sincerely assure such persons that I am an Enemy to Arbitrary power in any hands & equally so to a crowned Despot or a Robertspiere who abuse it but do not deny that I consider a virtuous aristocracy subsisting on its own private property & such as that of Rome was as the most magnanimous body that ever did or can Ornament human life but I deem A house of Representatives as more necessary to public freedom & security & that my Opposition to Federalists is not for their aristocratic principles but for their hostility to american Independence and secret Alegiance to a foreign Enemy. I perceive the ablest & best statesmen America has produced & that for 6 years last past appeared in Congress have resigned their seats in disgust because they could not in honour and in Justice conform to and adopt the prejudices of a factious Constituency prejudiced by british Govt agents & demagogues which I consider a probable Indication that before the end of the present Century America will shelter herself or seek Intestine security and repose under a sistem which as the roman poet says is not to be affected by the Capricious veering of popular air—such are my sentiments & Opinions whether Correct Or not I do not dissemble them.
                Americans are more in the habit of Censuring Europeans for not being in principle exclusively democratic than is correct or warranted by experience or local knowledge of the british dominions—it is deciding on matters like a parisian Citizen who thinks nothing is right anywhere otherwise than it is at Paris—the fact is that European Gentn are learned liberal and patriotic—but Democracy there is Jacobinism which affords no safe and sufficient security for Life and property—property has accumulated there more than in any other Country & was acquired by the wealthier classes (Cromwells Oligarchs & queen Annes favourites excepted) by the most meritorious & progressive Industry, Manufactures and Commercial and it cannot be consigned to the discretionary protection of a crouded population & their favourites which population Irritated and inflamed by their sufferings & privations and by Demagogical Declamation would abuse its power—this is what obliges the wealthier classes to give a reluctant preferrence to that Govt which bad as it is protects them tho at an exorbitant Expence and proves the correctness of Doctor Wolcots remark on french Jacobins that they had demolished one Edifice without leaving or building up one pebble to supply its place—finally the opulent classes there consider

Jacobinism or Jacobins as Conspirators against their Lives and properties—this is not mere assertion or conjecture but the Information of persons of Grade who deserted that cause & untill Inovators substitute a Just & Economic Sistem of Govt. which gives compleat security to life & property and as effectually protects the wealthier classes from the avarice & rapacity of mobs & Demagogues as the present Govt. does—they cannot succeed—but if they can do so they will have my vote and aid & I think the votes & aid of more efficient persons to supercede the Operation & functions of spurious Royalty. If they (Inovators) do not afford such Effectual security they cannot succeed & will only disturb the public peace—Injure Commerce and Industry and sacrifice an Industrious & manly populace so enthusiastically devoted to Republicanism & so easily deceived by appearances that any demagogues can drive it into hopeless Insurrection wherein Success is as probable as the Conjectures of John C Symes.
                I am aware it is unbecoming in a person of humble grade to abuse or asperse the british Reigning family without a Just cause & necessity for it therefore consider the following explanation of a Villianous Conspiracy by them against myself which is bottomed on falsehood prostitution & Intrigue Justifies Retaliation supported by truth. I was but 15 years of age when the Princess Marys Intrigues but which I was then as blind to as to futurity seperated my Father from his wife and got me a very severe whiping. I then erroneously attributed my Fathers severity to a fixed hatred of me and not to the secret Instructions of a british strumpet—& Concluded to leave him. I did so—came to Dublin and got into an office where after a little time I was Entrusted with the rect. and payment of money—among others—A female had frequent Orders on me for Money which I paid—from this we became acquainted—& the british strumpet mad with disappointment had her usual dose administered by which I became Infatuated with my new acquaintance and Kept her Company tho forbid it & nothing but the d⟨read?⟩ of poverty and want & a gradual decline of the Infatuation prevented us from realising the fate of Voltaires Candid and Cunnegund—but our acquaintanc⟨e⟩ shortly after ceased. I believe she is now a married woman & altho she had not a Licence to sanction a previous attachment she had more Continence than many that had—about this time the princess Mary distributed £60.000 pounds of my money among her Gallants & I never heard the female I mentioned allude to her in any other way than by calling her the whore of Destruction or any other person in low life at the time but I did not then Know or enquire who the Infamous strumpet was—this disappointed Court prostitute became enraged by neglect & the public Contempt & from thenceforth became a factious enemy and that spurious royal family Created a Conspiracy to rob me & to Justify it aledged that my female acquaintance kept a house of Ill fame & that I was privy to her assignations—this is evidently as Villianous a

Conspiracy as ever was formed against any one & the story to this day goes the rounds of the newspapers to Justify the robberies of the Crown & is also repeated by every shallow hotheaded demagogue who expects that a Guillotine & a Convention will secure his fortune—to reply to Such slanders would be to give them more Importance than they deserve since it must be evident to any man of Common sense that any Company I may have blindly or Imprudently Kept when I was not 17 years of age with any person of Inferior grade can no more divest me of my rights or create a Title in the crown or Influence the operation of the laws against me any more than the cloths I wore—the marbles I played or the lessons I previously sayed at school all which is Misrepresented by spurious Royalty—the King I perceive is now in Ireland offering as he did as Regent Catholic Emancipation as a bribe to the chiefs of the roman Catholics Lord Fingal & the Plunkets for their Influence with the body not to Oppose his Intended Robbery of me & the seisure of my family estates. I have Just heard that my uncle is Dead which vests in me the Legal Estate which before was in him & Shall return as soon as Convenient to Assert it in which Case the King and the Duke of York the spurious Descendant of Lord Bute will find me a firm & Inflexible Opponent. I have no Objection the King should have the Estates of his deceased brother Earl Carhampton (Luttrell) but mine he shall not have—it is notorious that George the 3d was the cross born bastard of Lord Bute by a german whore so that it is no wonder an hereditary baseness of Disposition should distinguish these spurious being[s] from honourable men. The late King Knew the present King not to be his son and hated him—he Knew the Duke of York to be his son and Carressed him but altho there is more avarice & malignity in the scotchmans bastard progeny than in the Irishmans & their national traits of Character Visible any submission or reliance on either would prove fatal to your Obt. St
                
                    Edmd Kelly
                
            